Title: James Madison to William Allen, 14 January 1831
From: Madison, James
To: Allen, William


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Jany. 14. 31.
                            
                        
                        
                        I did not receive yours of the 11th. in time to answer it by the last Mail. From the general prospect in
                            Europe I should infer that the price of flour would not be likely to decline. But as you have the same information
                            generally that I have, and occasionly fresher & better opportunities of learning the state of the Markets every
                            where which influences the price with us, I wish you to consult your own judgment, relying on that more than on my own,
                            and satisfied that it will aim at the best.
                        Please to mention how the balance between us stands at present, & the number of Barrels of flour
                            unsold. The residue of my crop will be got down as soon as the roads & weather will permit. Friendly respects 
                        
                        
                            
                                J. M.
                            
                        
                    